   Case 1:21-cv-01390-JPB Document 36-4 Filed 04/28/21 Page 1 of 4




EXHIBIT D: Axelrod Article, The Hill
                           Case 1:21-cv-01390-JPB Document 36-4 Filed 04/28/21 Page 2 of 4
Kemp: Voting law 'worth the boycotts as well as the lawsuits' | TheHill                                      4/28/21, 8:45 AM




       Kemp: Voting law 'worth the boycotts
       as well as the lawsuits'
       Tal Axelrod 04/03/21 01:40 PM EDT

       Georgia Gov. Brian Kemp (R) fiercely defended his state's new voting law
       after the MLB said it was pulling its All-Star Game out of Atlanta, saying the
       new restrictions were “worth” boycotts and lawsuits against the Peach
       State.

       “Free and fair elections are the foundation of who we are as a state and a
       nation. Secure, accessible, fair elections are worth the threats. They are
       worth the boycotts as well as the lawsuits,” Kemp said at a press
       conference Saturday.

       “I want to be clear: I will not be backing down from this fight, and neither are
       the people who are here with me today,” he added.

       The comments marked Kemp's latest rebuke of MLB over its Friday
       announcement that the July 13 game would be taken out of Georgia over
       the law he signed last month.

       The new restrictions include limits on ballot drop boxes, shorter periods in
       which Georgia residents can apply for mail-in ballots and new photo ID
       requirements for absentee voting.

       Democrats have come out swinging against the new law, saying it amounts
       to voter suppression and pressuring private companies to speak out against
       it.

       MLB went the furthest of any private group, announcing it would pull its

https://thehill.com/homenews/state-watch/546320-kemp-voting-law-worth-the-boycotts-as-well-as-the-lawsuits        Page 1 of 3
                           Case 1:21-cv-01390-JPB Document 36-4 Filed 04/28/21 Page 3 of 4
Kemp: Voting law 'worth the boycotts as well as the lawsuits' | TheHill                                      4/28/21, 8:45 AM




       annual All-Star Game directly in response to the new measures.

       Rob Manfred, the MLB commissioner, said in a statement that the decision
       was made after conversations with teams and players and that moving the
       game is “the best way to demonstrate our values as a sport.”

       “Major League Baseball fundamentally supports voting rights for all
       Americans and opposes restrictions to the ballot box,” Manfred said.

       The MLB draft will also be moved out of Georgia.

       Coca-Cola CEO James Quincey has also called the restrictions
       "unacceptable" and "a step backwards," and Delta Air Lines CEO Ed Bastian
       said the law “includes provisions that will make it harder for many
       underrepresented voters, particularly Black voters, to exercise their
       constitutional right to elect their representatives.”

       Kemp on Saturday ramped up his criticism of companies that have come
       out against the law, name-checking several that have hammered the new
       restrictions.

       “We will not be intimidated, and we will also not be silenced. Major League
       Baseball, Coca-Cola and Delta may be scared of Stacey Abrams, Joe Biden
       and the left, but I am not, and we are not as Georgians,” he said.

       Kemp and other Republicans have maintained that the new law is necessary
       to ensure election security, though no widespread fraud was found after
       three certifications of Georgia’s election results in November.

       “There were reasons to try to figure out a better way, a more accessible way
       and a more secure way for us to hold elections, and there’s nothing wrong
       with that. We shouldn’t apologize for wanting to make it easy to vote and
       hard to cheat,” he said.
https://thehill.com/homenews/state-watch/546320-kemp-voting-law-worth-the-boycotts-as-well-as-the-lawsuits        Page 2 of 3
                           Case 1:21-cv-01390-JPB Document 36-4 Filed 04/28/21 Page 4 of 4
Kemp: Voting law 'worth the boycotts as well as the lawsuits' | TheHill                                      4/28/21, 8:45 AM




                 Abrams posts 6-minute video of objections to Georgia voting law
                 after...
                 Georgia elections official slams Arizona audit as 'neither...

       The burgeoning private sector criticism is reminiscent of the backlash to a
       2016 law in North Carolina that blocked cities from allowing transgender
       people to use public bathrooms that align with their gender identities. A
       flood of detractors and cancellations of major events forced the Tar
       Heel State to backtrack.

       However, Kemp said he does not intend to revoke the law, even if more
       events are scrapped in Georgia.

       “I can tell you that we will not waiver. For anybody that’s out there who’s
       thinking that any kind of snowball effect is going to have any kind of effect
       on me, it is not,” he said. “We have worked in good faith with the business
       community, with the chambers of commerce, with some of these same
       companies that have flip-flopped on this issue.”




https://thehill.com/homenews/state-watch/546320-kemp-voting-law-worth-the-boycotts-as-well-as-the-lawsuits        Page 3 of 3
